DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	A preliminary amendment has not been entered. Claims 1-20 filed on 09/28/2020 are currently pending and are under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claim 7 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The .
	Claims 8-13 have also been rendered indefinite for depending on Claim 7.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-18 is/are rejected under 35 U.S.C. 1029(a)(1) as being anticipated by Dehn (Dehn, F. C. et al. Patent number US3,076,043, cited in IDS 09/28/2020).
	Regarding Claim 14, Dehn teaches (Example 1 and col. 2, lines 21-23) a process for producing carbon tetrachloride comprising: providing a reaction mixture comprising carbon tetrachloride, chloroform and chlorine and subjecting the reaction mixture to photochlorination (equivalent to the claimed electromagnetic radiation) thereby to convert at least a portion of the chloroform to carbon tetrachloride (col. 2, lines 21-23). 
	Dehn is silent about the formation of chlorine free radicals as claimed, however it is known to a skilled artisan that photochlorination process of Dehn is a chlorination reaction that is initiated by light wherein chlorine free radical is generated from molecular chlorine.
	Regarding Claims 14-18, Dehn is also silent about the reaction yield being greater than 99%, 99.5% or 99.99% and about the product carbon tetrachloride stream comprising less than 2,500 ppm by weight, less than 1,000 ppm by weight or less than 500 ppm by weight of hexachloroethane. However, because Dehn teaches every limitation as the claimed process steps, the claimed yield and amount of hexachloroethane are anticipated in Dehn. See MPEP § 2112.01: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dehn (Dehn, F. C. et al. Patent number US3,076,043, cited in IDS 09/28/2020).
	Regarding Claims 1, 7 and 14, Dehn teaches (Examples I-III and col. 2, lines 21-23) a process for producing carbon tetrachloride comprising: (i) charging a reaction flask with a mixture comprising about 26 wt% of carbon tetrachloride and 73 wt% of chloroform and adding chlorine gas to the mixture; and (ii) subjecting the resulting mixture to photochlorination (equivalent to the claimed electromagnetic radiation) thereby to convert at least a portion of the chloroform to carbon tetrachloride (col. 2, lines 21-23).
	Regarding Claims 1 and 7, while Dehn teaches providing and mixing carbon tetrachloride, chloroform and chlorine at one time, the reference fails to teach a step wise process of providing the starting materials before conducting the reaction. In other words, the order of adding the starting materials in Dehn is different from the claimed process. However, MPEP § 2144.04 indicates that change in the sequence of adding ingredients is one of the examples directed to various common practices which the court has held normally require only ordinary skill in the art and hence are considered routine expedients. Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d Selection of any order of mixing ingredients is prima facie obvious.). Hence, the step wise process of providing the starting materials as claimed is prima facie obvious over the process Dehn in the absence of unexpected results.
Regarding Claims 7 and 14, Dehn further teaches in Example I a process for collecting carbon tetrachloride by distillation (col. 6, lines 1-34).
	Regarding Claims 1, 7 and 14, Dehn is silent about the formation of chlorine free radicals as claimed, however it is known to a skilled artisan that photochlorination process of Dehn is a chlorination reaction that is initiated by light wherein chlorine free radical is generated from molecular chlorine.
	Regarding Claims 8, 14-18, Dehn is also silent about the reaction yield being greater than 99%, 99.5% or 99.99% and about the product carbon tetrachloride stream comprising less than 2,500 ppm by weight, less than 1,000 ppm by weight or less than 500 ppm by weight of hexachloroethane. However, because Dehn teaches every limitation as the claimed process steps of Claim 14, the claimed yield and amount of hexachloroethane are anticipated in Dehn. Furthermore, because Dehn renders obvious the process steps of Claim 7, a prima facie case of obviousness is established for the reaction yield of Claim 8.  See MPEP § 2112.01: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
i.e. less than 5,000 ppm, less than 4,000 ppm or less than 1,000 ppm. The amount of chloroform in the claimed process is less than that of Dehn. However, if it is known based on the teaching of Dehn that a reaction mixture comprising a higher amount of chloroform than that of the claimed amount gets converted to carbon tetrachloride when reacted with chlorine, a skilled artisan has a reasonable expectation of success for any reaction mixture comprising chloroform at an amount that is less than that of Dehn to react with chlorine to produce carbon tetrachloride. In other words, subjecting a reaction mixture comprising any amount of chloroform to the photochlorination of Dehn, a skilled artisan would have a reasonable expectation of success in converting chloroform to carbon tetrachloride.

	Regarding Claims 3-4 and 10-11, Dehn is silent about the wavelength distribution of the radiation as instantly claimed, wherein from about 50 % to about 60 % of the intensity has a wave length of about 280 nm to about 435 nm or wherein from about 40 % to about 50 % of the intensity has a wave length of about 300 nm to about 380 nm. However, the instant specification describes in paragraph [0046] that ultraviolet light has a wavelength distribution as instantly claimed. Similarly, Dehn teaches that one of the lights employed in the photochlorination process comprises ultra violet light as that described in the instant specification (col. 3, lines 63-66) and thus the ultra violet light of Dehn inherently comprises the wavelength distribution as instantly claimed. MPEP § 2112.01 states:
prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).

"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.").

	Regarding Claims 6 and 9, Dehn teaches in col. 2, lines 5-9 that in conducting the chlorination process, low-boiling C2 aliphatic hydrocarbons are converted to higher boiling point aliphatic hydrocarbons such as hexachloroethane, pentachloroethane and the like. Example I of Dehn teaches that the starting material comprises C2 aliphatic 2 chlorinated product such as hexachloroethane, pentachloroethane and the like in addition to carbon tetrachloride. Example I of Dehn further teaches distilling the product composition to obtain carbon tetrachloride that is substantially free of C2 chlorinated product (col. 6, lines 27-34) or free of C2 chlorinated impurities (col. 2, lines 19-20), and thus free of hexachloroethane, pentachloroethane and the like.
	Regarding Claim 13, Dehn teaches that after photochlorination, distillation process is conducted to remove chloroform and carbon tetrachloride. Dehn teaches that a reflux temperature is used in the distillation column to remove chloroform and the reflux temperature is changed to another reflux temperature to remove carbon tetrachloride. However, a skilled artisan would understand that a 100% separation cannot take place and that carbon tetrachloride can still comprise a small amount of chloroform. Carbon tetrachloride is known to have several application as chemical solvent or as starting material to prepare different valuable products, and thus a skilled artisan would have been motivated to further convert any remaining chloroform in the separated carbon tetrachloride by photochlorination (equivalent to the claimed electromagnetic radiation) with a reasonable expectation of success in obtaining highly pure carbon tetrachloride.
	It would thus have been prima facie obvious to a skilled artisan before the effective filing date to conduct a method of producing carbon tetrachloride as instantly claimed in view of the teachings of Dehn.

Conclusion
	Claims 1-20 are rejected and no claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622